            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MYLES WHITE,                                      No. 4:15-CV-01226

           Petitioner.                            (Judge Brann)

     v.

PA STATE ATTORNEY GENERAL,
STEVEN R. GLUNT and
MR. MARK STEVEN MATTHEWS,

          Respondents.

                                   ORDER

                                 JUNE 5, 2019

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Myles White’s Fed. R. Civ. P. 60(b) motion (Doc. 23) is DISMISSED

          for lack of jurisdiction; and

    2.    The Court declines to issue a certificate of appealability.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
